DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s previous election of the active agent Trifarotene, in the reply filed on 4/18/19 is noted.
Claims 16, 18-20, and 27 previously were withdrawn.  Claim 3 previously was canceled; claims 5 and 30 are newly canceled.  New claims 31 and 32 have been added.  Accordingly, claims 1, 2, 4, 6-15, 17, 21-26, 28, 29, 31, and 32 are pending and under current examination.

Withdrawn Rejections
The rejection of claims 1, 2, 4, 6-15, 17, 23-26, 28, and 29 under 35 U.S.C. 103 as being unpatentable over Baudonnet in view of Biadatti and Mazeau is withdrawn; subsequently the rejection of claims 5, 21, 22, and 30 further in view of Leclef is withdrawn.  These rejections are withdrawn in view of Applicant’s amendments to the claims.  New grounds of rejection necessitated by the amendments filed 11/23/2020 are presented below.  Applicant’s arguments as to the combination of references previously applied are addressed below.
All rejections of claims 5 and 30 are withdrawn in view of Applicant’s cancelation of these claims.


New Grounds of Rejection Necessitated by Amendments filed 11/23/2020 
and New Rejections of Newly Added Claims
Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-15, 17, 21-26, 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baudonnet (US 2009/0258065 A1) in view of Biadatti (US 7,807,708), Mazeau et al. (WO2010072958A2, translation previously enclosed), and Leclef et al. (US 5100591).  No new references cited.
The instant claims are drawn to a composition comprising at least one active ingredient dispersed in a pharmaceutically acceptable carrier, and lipid microcapsules of micrometric size.  Trifarotene has been elected as the active ingredient species.  The claims have been amended to have a mean size from 1 to 80 micrometers and to have the functional characteristic of exhibiting chemical stability for at least three months at ambient temperature and 40 degrees Celsius, for instance, in claim 1.
Baudonnet teaches dermatological compositions comprising lipid nanocapsules dispersed in a hydrophilic phase wherein the compositions are useful for the treatment of dermatological pathologies such as rosacea (see abstract, in particular).  Baudonnet’s microcapsules are in the nano-scale size range rather than the “micrometric size” instantly claimed with the active agent solubilized in the nanocapsule core (see [0033]).
Biadatti cures this deficiency.  Biadatti teaches ligand compounds and pharmaceutical compositions comprising specified compounds (see abstract, in particular) including dermatological compositions for treating acne or rosacea (see column 9, lines 41-49).  Biadatti specifically teaches Trifarotene (see Example 25).  Biadatti’s compositions are to be administered topically (see column 10, lines 54-56) and may be in the form of suspensions of microspheres or nanospheres or of lipid vesicles for controlled release (column 11, lines 11-15).
Both Baudonnet and Biadatti are directed to compositions comprising an active agent encapsulated in a lipidic material which is dispersed in a solution.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the microcapsules of Baudonnet, increasing them to the size recommended by Biadatti and being motivated to do so for the intended application such as controlled delivery as specifically taught by Biadatti.  
Neither Baudonnet nor Biadatti specifies the active ingredient to be outside the lipid microcapsules though as noted above Biadatti does teach suspensions of microspheres for controlled release.  Mazeau cures this deficiency.
Mazeau teaches dermatological topical compositions (see abstract in particular) including those useful for treating acne and rosacea among other conditions (see Mazeau claim 16 for instance).  Mazeau’s Example 20 for instance illustrates multiple active agents in a single formulation wherein at least one active agent, adapalene, is present as being dispersed in the aqueous phase.  
Baudonnet and Mazeau are both directed to topical delivery formulations for pharmaceutical, cosmetic, and/or dermatological active agents (i.e., ivermectin).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use capsules based on the teaching of Baudonnet in combination with the emulsions or generally disclosed formulations of Mazeau, with a reasonable expectation of success.  One would have been motivated to do so to achieve the known benefits of an ointment as taught by Mazeau (see page 3/25) and to also achieve the capsule advantages taught by Baudonnet.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add an active agent such as Trifarotene as specified by Biadatti into the formulations of Mazeau, with a reasonable expectation of success.  One would have been motivated to do so to achieve the known benefits of treating a skin condition such as acne and/or rosacea as taught by Biadatti and moreover to achieve the benefits of an active agent in the bulk phase as taught by mazeau as well as to achieve the benefits such as controlled storage and controlled delivery from within a micro capsule as taught by Baudonnet, in a single formulation (limitations of claims 1, 2, 28, and 29).
The aforementioned references do not teach the microcapsule size instantly claimed.
	Further regarding claims 1, 11, 21, and 22, which specify microcapsule size, Leclef cures this deficiency.  Leclef teaches lipid microparticles comprising at least one phospholipid (see abstract in particular) such as phosphatidylcholine (column 3, lines 11-12).  Leclef’s microparticles are between 0.1 and 10 micrometers, specifically between 0.5 and 2 micrometers (see column 3, lines 7-10).  It is noted that Leclef’s range overlaps with the range recited in claims 1, 21, and 22.
	Baudonnet and Leclef are both directed to microparticles including those made from phosphatidylcholine.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of Baudonnet’s particles to the size of Leclef’s, with a reasonable expectation of success since Biadatti teaches microspheres and nanospheres alike to be useful in formulations for topical application.  One would have been motivated to do so to facilitate controlled release based on the particle size Leclef teaches.
	Further regarding stability characteristic such as those recited in claims 1 and 11, it is the examiner’s position that the product resulting from the combination of references outlined above would have had the claimed chemical stability characteristic since a product and its properties are inseparable.  The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989). 
As to claim 4, Baudonnet teaches the dispersion claimed for instance in paragraphs [0003] and [0077]).
As to claim 6, Baudonnet teaches a weight amount of phosphatidylcholine overlapping with the claimed range (see [0028]).
As to claim 7, Baudonnet’s range of lipid capsules ranges from 10 to 20% preferably, a range overlapping the instantly claimed range (see [0026]).  Further regarding claims 23 and 24, which recites lower ranges of 0.05% to 5% and 0.01% to 1% by weight, it is the examiner’s position that although the prior art does not specify a value within these claimed ranges, it would have been considered a result-effective variable obvious to optimize the percentage of lipidic compound.  One would have been motivated in particular to reduce the amount from Baudonnet’s generally disclosed preferable range to achieve less lipid solubilization character for instance in order to have better physical stability or more aqueous/hydrophilic character in the end result.  Doing so would have constituted nothing more than routine optimization procedure in the art.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further still, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
As to claim 8, Baudonnet’s formulations are free of the additional components recited (see [0028]).
As to claims 9 and 10, Baudonnet teaches the core phase to be liquid or semiliquid at room temperature (see [0022], [0027]) and may include fatty substances (see [0036]) and may further include additional phatty substances such as triglycerides (see [0037]).
As to claims 12-15 and 17, Baudonnet teaches a gel carrier component, as well as an aqueous continuous phase as well as topical modes of administration including creams, milks, and gels (see [0040], [0041], [0045], [0046], and especially [0051]).
Regarding claim 11, the active ingredient has been addressed above in regard to claims 1 and 2.  As to the amount of active ingredient, it is noted that Baudonnet teaches the active agent to comprise 0.1 to 5% of the formulation, a range overlapping the instantly claimed range.  Further regarding claim 11, the lipid microcapsule composition amount of phosphatidyl choline has been addressed above in regard to claims 6 and 7.   Baudonnet further teaches the lecithin component to comprise 01 to 5% of the total formulation with a fatty substance further comprising 1 to 20% of the total formulation, ranges overlapping with components “a” and “b” of the liquid microcapsules defined in claim 11.  Moreover, the limitations of claims 25 and 26 respectively have been addressed above in regard to claims 2 and 10.
As to claim 31, Baudonnet teaches that the capsules comprise a fatty substance which is liquid or semiliquid at room temperature for good stabilized product.  Transcutol HP is named among the acceptable fatty substances (see [0036]); Transcutol HP is another name for a diethylene glycol monoethyl ether as recited in the claims.  Accordingly, it would have been obvious to incorporate this fatty substance component in order to provide good stability of an oily active agent in the oil phase as suggested by Baudonnet.
As to claim 32, these limitations have been addressed above in regard to at least claims 2 and 12.

Response to Arguments
Applicant’s arguments filed 11/23/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s delineation of the claims as amended as outlined on pages 7 and 8 of Remarks is noted; these amendments are addressed herein in the new grounds of rejection necessitated by amendment.
On pages 8 and 9 of Remarks, Applicant argues that Baudonnet requires its compositions to be of nanometric size (less than 200 nm), citing passages of Baudonnet which teach this feature.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, it is maintained that Baudonnet does not “teach away” from the claimed invention but rather teaches the state of the art with regard to nanoscale capsules and nanoscale spheres comprising an inner phase/core that is liquid or semiliquid at room temperature and coated with a film layer that is solid at room temperature.  Rather, at paragraph [0128] of Baudonnet, Applicant indicates that stability is due to a gelling agent and not to capsule size considered alone.  Accordingly, the relevance of Baudonnet is maintained, in combination with the secondary references for the specific reasons of record.
Applicant argues on page 9 of Remarks that the passage of Biadatti that the examiner has cited is nothing more than a laundry list of ways for formulating pharmaceutical compositions for topical delivery regardless of active agent.  In reply, Applicant’s argument has been fully considered but is not persuasive in view of Biadatti considered as a whole.  The relevance of Biadatti is maintained for its teaching of dermatological formulations comprising ligand compounds and specifically comprising pharmaceutical active agents such as trifarotene useful for treating acne or rosacea.
On page 9 of Remarks, Applicant argues that the active ingredient influences the formulation used and that not all formulations may be used for all active agents.  In reply, this argument has been considered and is persuasive, however the rejection herein provides reasons for combining the cited art to arrive at an invention as claimed.
Applicant argues that Biadatti does not provide evidence that microcapsules and nanocapsules are equivalently useful and that what is missing is a reasonable expectation of success [upon combining Baudonnet and Biadatti].  
Applicant argues that these references do not teach the chemical stability characteristic claimed.  In reply, this characteristic is addressed in the new grounds of rejection necessitated by the newly added claim language pertaining to chemical stability.
Applicant argues on page 10 that there is no motivation for combining Baudonnet and Mazeau, arguing that Mazeau is “not even concerned with ointments and discloses ointments” have disadvantages.  In reply, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, it is maintained that Mazeau provides motivation for providing acne and rosacea treating compositions comprising at least one active agent to be deployed from the aqueous phase, which, when combined with Baudonnet and Biadatti suggests an active agent may be included in the non-lipidic (non-capsule) component of a topically applicable suspension.  “Ointment” as the examiner references Mazeau simply refers to a topical pharmaceutical composition which may comprise a lipidic or oily component, in this case. A review of Mazeau does not indicate that Mazeau teaches away from ointment formulations as Applicant appears to have previously suggested and incorporated by reference.  In other words, Mazeau is maintained for providing the advantage of an active agent being incorporated in the aqueous phasee, in addition to advantages previously cited references provided for also providing active agents such as those present within lipidic or capsule type carriers.
On page 10 of Remarks, Applicant concludes that in regard to the rejection of claims 5, 21, and 22 further in view of Leclef, Leclef does not cure the alleged deficiency of the combination of Baudonnet, Biadatti, and Mazeau.  In reply, this argument is not persuasive in view of the above reasons for maintaining rejections relying on Baudonnet, Biadatti, and Mazeau.
On page 10 of Remarks, Applicant refers to alleged “surprising discovery discussed above” with regard to skin penetration of an active ingredient.  In reply, this argument has been fully considered along with a review of data in the specification as filed, and there does not appear to be a showing of practical and statistical significance of unexpected results commensurate in scope with the claims.  As such, this argument is not persuasive.
Conclusion
No claim is allowed.
The claims have been examined based on the election of a particular active ingredient, Trifarotene.  Should the requirement for election of species be withdrawn, it is noted that the claims will at that time be further evaluated for potential obviousness double patenting issues over claims in Applications 15/101,331, 15/101,721, 14,404901, and U.S. Patent No. 8,309,121 in particular.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617